DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
The status of the claims as filed in the reply dated 1/17/2020 are as follows: 
Claims 1-17 are pending and are being examined.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1-2 contain poor line quality (the reference characters are faded or fuzzy).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “switcher” in claims 1, 3, and 14.  The specification outlines the switcher are valves for controlling the fluid pathways.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations of claim 3 in the preamble, wherein claim 3 and its parent claim 1 already previously recited numerous elements being currently recited in claim 14, whereby claim 14 does not refer to the proper antecedent basis for the terms.  In particular, Claim 14 recites “a first switcher”, “a circulating water outlet pipe”, “an object”, “a cooling water inlet pipe”, “second switcher”, “a heat exchanger”, and “a cooling water outlet pipe”, wherein all of these limitations were already previously recited in claims 1 and 3.  Therefore, it is unclear if the terms in claim 14 are additional duplicate components being recited, or whether the terms in claim 14 are referring to the same elements as already recited in claims 1 and 3.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the limitations of claim 14 have been interpreted as the same elements already recited in claims 1 and 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 12-14, and 16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiangsu (CN204417655U, as cited in the IDS, see machine translation).
Re Claim 1. Jiangsu teaches a heat exchange apparatus (Figure 1), configured to cool an object (1) to be cooled and comprising a heat exchanger (2), a cooling water channel (216, 217), a circulating water channel (111, 112) and a switcher (25, 261, 262, 263, 264 are valves for changing flow paths and are thus considered a switcher) (Figure 1; Paragraphs 22-24), 
wherein the cooling water channel is configured for heat exchange (via heat exchanger 2) between cooling water and the heat exchanger, the circulating water channel configured to control a temperature of the object to be cooled, the switcher configured to disconnect the circulating water channel and the object to be cooled while connecting the cooling water channel and the object to be cooled (Figure 1; Valves 25, 261-264 can be opened/closed to direct water from external water source 3 directly to internal water circulation device 1; abstract; Paragraphs 

    PNG
    media_image1.png
    614
    690
    media_image1.png
    Greyscale

Re Claim 2. Jiangsu teaches the cooling water channel comprises a cooling water inlet pipe and a cooling water outlet pipe that are connected to the heat exchanger, wherein the circulating water channel comprises a circulating water outlet pipe and a circulating water return pipe, and wherein the heat exchanger, the circulating water outlet pipe, the object to be cooled and the circulating water return pipe are connected in series to form a loop (see annotated Figure 1 above; Paragraphs 7-11 and 22-24). 
Re Claim 3. Jiangsu teaches the switcher comprises a first switcher (valves 25, 263, 264 form the first switcher) and a second switcher (valves 261, 262 form the second switcher), and the first switcher is disposed between the cooling water inlet pipe and the circulating water outlet 
Re Claim 8. Jiangsu teaches the first switcher comprises a first normally closed solenoid valve and a first normally open solenoid valve, and the second switcher comprises a second normally closed solenoid valve and a second normally open solenoid valve (Figure 1; Paragraphs 7-11 and 22-24). 
Re Claim 12. Jiangsu teaches one or more of a temperature sensor, a pressure sensor (13) and a flow meter are disposed in the circulating water channel (Figure 1; Paragraphs 7-11 and 22-24). 
Re Claim 13. Jiangsu teaches the object to be cooled is a process chamber (Figure 1; Paragraphs 7-11 and 22-24; Jiangsu teaches the object to be cooled is a crystal growth furnace which is considered a process chamber). 
Re Claim 14. Jiangsu teaches a heat exchange method of the heat exchange apparatus as defined in claim 3 (see rejection of claim 3 above), comprising: disconnecting, by a first switcher (valves 25, 263, 264 form the first switcher), part of a circulating water outlet pipe and an object to be cooled (1) while connecting a cooling water inlet pipe and the object to be cooled, so that cooling water flows into the object to be cooled after successively flowing through the cooling water inlet pipe and another part of the circulating water outlet pipe; and disconnecting, by a second switcher (valves 261, 262 form the second switcher), a heat exchanger (2) and the object 
Re Claim 16. Jiangsu teaches the first switcher comprises a first normally closed solenoid valve (263) and a first normally open solenoid valve (264), wherein the second switcher comprises a second normally closed solenoid valve (261) and a second normally open solenoid valve (262), and wherein connecting each of the cooling water inlet pipe and the cooling water outlet pipe to the object to be cooled comprises: closing the first normally open solenoid valve and the second normally open solenoid valve to connect the object to be cooled to each of the cooling water inlet pipe and the cooling water outlet pipe; and opening the first normally closed solenoid valve and the second normally closed solenoid valve to disconnect the object to be cooled from each of the circulating water channel and the heat exchanger (Figure 1; Paragraphs 7-11 and 22-24). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu (CN204417655U, as cited in the IDS) in view of Viegas (US2009/0277195A1).
Re Claim 4. Jiangsu teaches the first and second switcher (Figure 1) but fails to specifically teach each of the first switcher and the second switcher is a three-way valve. 
However, Viegas teaches using a pneumatic three-way valve in place of two individual valves (204, 208) (Figure 3; Paragraph 43 specifically teaches “the valves 204, 208 may be combined into a single three-way valve to direct the refrigerant” and “The illustrated valves 204, 208 may be actuated automatically (e.g., via a solenoid, pneumatic actuator, hydraulic actuator, or the like) or manually”). 
Therefore, in view of Viegas’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second switcher valves as three-way valves in order to reduce the number of valves in the system, thereby simplifying installation.  Additionally, it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP 2144.06).  Therefore, it is prima facie obvious to combine two separate valves that are used for fluid flow control into a single three-way valve for the same purpose of fluid flow control.

Re Claim 5. Jiangsu as modified by Viegas teach the circulating water return pipe comprises a first circulating water return pipe and a second circulating water return pipe (see annotated Figure 1 of Jiangsu above), the circulating water outlet pipe comprising a first circulating water outlet pipe and a second circulating water outlet pipe (see annotated Figure 1 of Jiangsu above), wherein a first end of the first circulating water outlet pipe is connected to the heat exchanger with a second end of the first circulating water outlet pipe being connected to the first switcher, wherein a first end of the second circulating water outlet pipe is connected to the 
Re Claim 6. Jiangsu as modified by Viegas teach the three-way valve is a pneumatically-controlled three-way valve (Viegas Figure 3, Paragraph 43). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to actuate the valves of Jiangsu through pneumatic actuators, as taught by Viegas, in order to reduce the number of electrical connections in the system as well as to provide fast and reliable actuation of the valves, as is well-known in the art.
Re Claim 15. Jiangsu teaches the first and second switcher (Figure 1) but fails to specifically teach each of the first switcher and the second switcher is a three-way valve, and wherein connecting each of the cooling water inlet pipe and the cooling water outlet pipe to the object to be cooled comprises: controlling, by a pneumatic actuating unit, the first switcher to disconnect the circulating water channel and the object to be cooled while connecting the cooling water inlet pipe and the object to be cooled; and controlling, by the pneumatic actuating unit, the 
Jiangsu teaches the first and second switcher (Figure 1) but fails to specifically teach each of the first switcher and the second switcher is a three-way valve. 
However, Viegas teaches using a pneumatic three-way valve in place of two individual valves (204, 208) (Figure 3; Paragraph 43 specifically teaches “the valves 204, 208 may be combined into a single three-way valve to direct the refrigerant” and “The illustrated valves 204, 208 may be actuated automatically (e.g., via a solenoid, pneumatic actuator, hydraulic actuator, or the like) or manually”).   When Viegas is combined with Jiangsu, the resulting combination would be connecting each of the cooling water inlet pipe and the cooling water outlet pipe of Jiangsu to the object to be cooled of Jiangsu comprises: controlling, by a pneumatic actuating unit of Viegas, the first switcher to disconnect the circulating water channel and the object to be cooled while connecting the cooling water inlet pipe and the object to be cooled; and controlling, by the pneumatic actuating unit of Viegas, the second switcher to disconnect the heat exchanger and the object to be cooled while connecting the cooling water outlet pipe and the object to be cooled.
Therefore, in view of Viegas’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second switcher valves as three-way valves in order to reduce the number of valves in the system, thereby simplifying installation.  Additionally, it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPEP 2144.06).  Therefore, it is prima facie obvious to combine two separate valves that are used for fluid flow .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu (CN204417655U, as cited in the IDS) in view of Viegas (US2009/0277195A1) and in view of Mirel (US5325884).
Re Claim 7. Jiangsu as modified by Viegas teach the pneumatic control three-way valve is provided with a delivery passageway for allowing passage of compressed air (Viegas Paragraph 43, it is inherent of a pneumatically actuated valve to have a compressed air delivery passageway).  Jiangsu as modified by Viegas fails to specifically teach wherein arrangements of a pressure gauge and a pressure alarm into the delivery passageway are provided, wherein the pressure gauge is configured to measure a pressure of the compressed air and the pressure alarm is configured to give an alarm once the pressure of the compressed air drops below a preset value. 
However, Mirel teaches arrangements of a pressure gauge and a pressure alarm into the delivery passageway are provided, wherein the pressure gauge is configured to measure a pressure of the compressed air and the pressure alarm is configured to give an alarm once the pressure of the compressed air drops below a preset value (Column 6 lines 9-23 and Column 11 lines 42-53). 
.

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu (CN204417655U, as cited in the IDS).
Re Claim 9. Jiangsu teaches the cooling water inlet pipe is connected to the circulating water outlet pipe via a first by-pass (pathway connected to valve 263), and the first solenoid valve (263) is disposed in the first by-pass with the circulating water outlet pipe being provided with the first solenoid valve (25), and wherein the cooling water outlet pipe is connected to the circulating water return pipe via a second by-pass (pathway connected to valve 261), and the second solenoid valve (261) is disposed in the second by-pass with the circulating water return pipe being provided with the second solenoid valve (262) (Figure 1; Paragraphs 7-11 and 22-24). 
Jiangsu fails to specifically teach that the first solenoid valve in the first bypass is normally open and first solenoid valve in the circulating water outlet pipe is normally closed, the second solenoid valve in the second bypass is normally open, and the second solenoid valve in the circulating water return pipe is normally closed.
However, only two finite solutions exist for setting the default state of the solenoid valves, namely a default open state and a default closed state.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Jiangsu’s valve, by trying to set the default state of each of the solenoid valves to opened or closed, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

Re Claim 10. Jiangsu teaches the cooling water inlet pipe is connected to the circulating water outlet pipe via a first by-pass (pathway connected to valve 263), and the first normally closed solenoid valve (263) is disposed in the first by-pass with the circulating water outlet pipe being provided with the first normally open solenoid valve (25), and wherein the cooling water outlet pipe is connected to the circulating water return pipe via a second by-pass (pathway connected to valve 261), and the second normally closed solenoid valve (261) is disposed in the second by-pass with the circulating water return pipe being provided with the second normally open solenoid valve (262) (Figure 1; Paragraphs 7-11 and 22-24). 

However, only two finite solutions exist for setting the default state of the solenoid valve, namely a default open state and a default closed state.
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are the valve defaults to an open state to bypass the terminals or the valve defaults to a closed state to open the terminal flow path. If this leads to the anticipated success, i.e. safe operation of the circuit, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Inf 1 Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Jiangsu’s valve, by trying to set the default state of the first solenoid valve to be normally opened, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

Re Claim 11. Jiangsu teaches a controller for controlling a power on or power off of the first and second normally closed solenoid valves and the first and second normally open solenoid valves (Figure 1; Paragraphs 7-11 and 22-24; Paragraph 24 teaches automatic valve control, thus a controller of some sorts is recited). 

Re Claim 17. Jiangsu teaches a process device, comprising a heat exchange apparatus as defined in claim 1 (see rejection of claim 1 above), wherein the heat exchange apparatus is configured to control a temperature of the process device (Figure 1; Paragraphs 7-11 and 22-26). 
Jiangsu fails to specifically teach the application of a vapor deposition device.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the heat exchange system of Jiangsu to other thermal systems, including vapor deposition devices, in order to provide reliable cooling temperatures to the vapor deposition devices, wherein it is known that vapor deposition devices require consistent temperatures to produce consistent results.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). In this instance, the application of the system of Jiangsu to a vapor deposition device would still involve a circulating water cooling channel in the vapor depositions device, which is the same circulating water cooling channel used by Jiangsu in the process device.  Thus, the application of the system of Jiangsu to a vapor deposition device does not change the structural requirements of Jiangsu and would therefore be obvious to apply the system of Jiangsu to a vapor deposition device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763